NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                             Submitted September 10, 2019*
                              Decided September 12, 2019



                                           Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            AMY C. BARRETT, Circuit Judge



No. 18-3313                                                      Appeal from the United States
                                                                 District Court for the
UNITED STATES OF AMERICA,                                        Southern District of Illinois.
   Plaintiff-Appellee,
                                                                 No. 11-CR-30046-NJR-3
         v.                                                      Nancy J. Rosenstengel, Judge.

SALVADOR GUADALUPE NAVARRO,
   Defendant-Appellant.




                                            Order

    Earlier decisions have established that Salvador Guadalupe Navarro
consented to a $9 million forfeiture judgment, collectable through substitute
assets, and waived any opportunity to seek a revision. See, e.g., No. 17-2613 (7th

*This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
We have unanimously agreed to decide the case without argument because the briefs and record
adequately present the facts and legal arguments, and argument would not significantly aid the
court. See Fed. R. App. P. 34(a)(2)(C).
No. 18-3313                                                                     Page 2



Cir. May 31, 2018) (nonprecedential decision). Nonetheless he continues to ask
the judiciary to revisit this aspect of his sentence. The district judge declined to
do so in this collection proceeding, and Navarro has appealed again.

     He must understand that the arguments he presents have been considered
and rejected. Pointing to new judicial decisions does not undermine the fact that
this award is based on his consent in the plea agreement, and that he also
promised not to appeal or seek collateral review. The time to contest this matter
came and went years ago. Future attempts to reopen this subject will subject
Navarro to penalties for frivolous litigation.

   The district court’s decision that the forfeiture may be collected, in part, from
funds available in Navarro’s prison trust account is not an abuse of discretion.

                                                                            AFFIRMED